Per. Curiam.
We think the main facts in the case are fairly stated by the learned trial judge in the foregoing opinion, and that the law was correctly applied.
The sufficiency of the testimony to sustain the findings of fact made by the trial court is challenged. The testimony was voluminous and largely oral, and we think it fairly sustains the material findings made by the court. The rule here is that, “ where there is some evidence fairly supporting all the material conclusions of fact, and the motion for a new trial has been overruled, such conclusions will not be disturbed by the Supreme Court, alohough apparently against *380the weight of evidence.” Cheney v.Hóvey, 56 Kan. 637, 44 Pac. 605.
After a careful examination of the record and of the various points made by the plaintiff in error, we are satisfied that a correct and just result was reached; and therefore the j udgment of the District Court will be affirmed.